Tecchia v Bellati (2019 NY Slip Op 02300)





Tecchia v Bellati


2019 NY Slip Op 02300


Decided on March 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2019

Manzanet-Daniels, J.P., Gische, Gesmer, Singh, Moulton, JJ.


8816N 652257/15

[*1] Sara Tecchia, et al., Plaintiffs-Appellants,
vBartolomeo Bellati doing business "Minimal USA", et al., Defendants-Respondents, Stefano Venier, Defendant.


Davidoff Hutcher & Citron LLP, New York (Joseph N. Polito of counsel), for appellants.
Muchmore & Associates PLLC, Brooklyn (Marwan F. Sehwail of counsel), for respondents.

Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered March 23, 2018, which, insofar as appealed from as limited by the briefs, denied so much of plaintiffs' motion for leave to amend its complaint as sought to include a third cause of action for fraud against defendant Bellati, unanimously reversed, on the law, with costs, to permit said amendment.
The proposed amended pleading adequately pleaded the elements of a claim for fraudulent inducement, and was not palpably insufficient, clearly devoid of merit, or duplicative of the breach of contract claim (see First Bank of Ams. v Motor Car Funding , 257 AD2d 287, 291 [1st Dept 1999]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 26, 2019
CLERK